DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 19-28 are allowed. The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teaches the details of the claims, specifically “wherein the target data voltage and the current data voltage are data voltages after and before the refreshing in a refreshing process respectively; the first voltage range and the second voltage range respectively take the demarcation value as one of a maximum endpoint and a minimum endpoint; the first gate signal reference voltage is lower than the second gate signal reference voltage when the target data voltage is higher than the current data voltage; the first gate signal reference voltage is higher than the second gate signal reference voltage when the target data voltage is lower than the current data voltage; and the first gate signal reference voltage and the second gate signal reference voltage are measurement criteria of a level status of the gate signal” as recited in claims 1 and 19. All other claims are allowed as being dependent on an allowable base claim. The closest prior is made of record in the notice of references cited but fails to teach the details discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627